Citation Nr: 9933686	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  96-50 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased evaluation for anxiety 
neurosis, evaluated as 30 percent disabling, for accrued 
purposes.

2. Entitlement to an increased evaluation for varicose veins 
of the left leg and thigh, evaluated as 20 percent 
disabling, for accrued purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1939 to 
July 1945 and died in August 1991.  The appellant, who is the 
veteran's widow, appealed rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In June 1997, the appellant was afforded a 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) and, in March 1998, the Board 
remanded her claims to the RO for accrued benefits for 
further evidentiary development.  

While the March 1998 remand set forth the procedural history 
of the appellant's claims, to briefly recap, in July 1990, 
the veteran submitted a claim of entitlement to an increased 
rating for anxiety neurosis that was denied in a November 
1990 action and from which he appealed.  In his May 1991 
substantive appeal and at his June 1991 hearing, the veteran 
raised a claim of entitlement to an increased evaluation for 
varicose veins of the left leg.  The record shows that the 
veteran died in August 1991 and, in December 1991, the 
appellant filed claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
increased evaluations for anxiety neurosis and varicose veins 
of the left leg, for accrued purposes.  Service connection 
for the cause of the veteran's death was granted in a July 
1992 rating action.

Also, at her May 1992 personal hearing at the RO and in a May 
1996 written statement, the appellant appears to seek 
entitlement to compensation benefits, pursuant to 38 U.S.C. 
§ 1151 (West 1991 & Supp. 1999), based on the veteran's June 
1991 VA hospitalization.  However, as the veteran did not 
have such a claim pending at the time of his death, the RO 
may wish to contact the appellant to clarify her wishes as to 
this matter.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. In the two years prior to his death in August 1991, the 
veteran's service-connected anxiety neurosis caused 
considerable social and industrial impairment and was 
manifested by constant anxiety, sleep difficulty, 
irritability and social avoidance.

3. In the two years prior to his death, the veteran's 
varicose veins of the left leg, that were manifested by 
complaints of pain, swelling, and cramping, and by 
clinical findings of very extensive varicose veins with 
stasis change but no report of involvement of the right 
long saphenous vein, marked distortion, current 
sacculation and/or ulceration, were productive of no more 
than moderately severe impairment.


CONCLUSIONS OF LAW

1. At the time of the veteran's death, a disability rating of 
50 percent was warranted for his service-connected anxiety 
neurosis and due and unpaid disability compensation to 
which he was entitled may be paid to his surviving spouse.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.1000(a), 4.132, Diagnostic Code 9400 
(1996), effective prior to November 6, 1996.

2. The criteria for an evaluation in excess 20 percent for 
left leg varicose veins, for accrued purposes, have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5121; 38 C.F.R. 
§§ 3.1000(a), 4.7, 4.104, Diagnostic Code 7120 (1997), 
effective prior to January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims for increased evaluations for anxiety 
neurosis and varicose veins of the left leg, for accrued 
purposes, are plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation of a 
service-connected disability generally is a well-grounded 
claim).  When an appellant submits a well-grounded claim, VA 
must assist her in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the appellant's 
claims and, to that end, in May 1998, it remanded the 
appellant's claims for further evidentiary development.  To 
the extent possible, that development was completed and no 
further assistance to the appellant with respect to these 
claims is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected anxiety neurosis and varicose veins of the left 
leg, and has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.

I. Factual Background

In November 1950, the RO granted service connection for 
anxiety neurosis and assigned a 30 percent disability 
evaluation.  The RO also granted service connection for 
varicose veins of the left leg and thigh and awarded a 20 
percent disability evaluation.  The RO's determinations were 
based, in large part, on a November 1950 VA examination 
report that diagnosed anxiety reaction, moderate, manifested 
by gastrointestinal symptoms, tremors, hyperhidrosis and 
anxiety and described large left leg and thigh varicose veins 
that were sacculated with no ulcers and for which he did not 
wear elastic stockings.  The evaluations remained in effect 
until the veteran's death in August 1991.  A claim for an 
increased rating for the disabilities was pending on appeal 
at the time of his death.

According to the pertinent medical evidence of record, VA 
hospitalized the veteran for placement of a pacemaker in 
January 1989.  The discharge summary shows that when examined 
at admission, mild changes of the lower extremities 
consistent with hemostasis changes were observed.  He was 
also observed to have several small blue to black lesions 
around his face and neck that a dermatologist opined were 
dermal venous lakes that did not require medical 
intervention.

A January 1990 statement from Edward P. Hoffman, M.D., 
indicates that the veteran was 100 percent disabled.  Dr. 
Hoffman said the veteran was permanently paralyzed from 
severe injury to his upper thoracic spine and had respiratory 
difficulty.

In July 1990, the RO received the veteran's claim for an 
increased rating for anxiety neurosis.  A VA medical record 
report indicates that the veteran was hospitalized in July 
1990 for treatment of episodic (right) monocular blindness.  
When examined at admission, his mental state was normal.  
Treatment included anticoagulants and discharge diagnoses 
were not referable to varicose veins or an anxiety disorder.

VA outpatient treatment records, dated from August 1990 to 
July 1991, reveal that the veteran was treated for various 
disorders including heart disease.  The records are not 
referable to complaints or treatment of varicose veins or 
anxiety disorder.

In his May 1991 substantive appeal and at his June 1991 
personal hearing, the veteran raised a claim for an increased 
rating for left leg varicose veins and varicosities.

At his June 1991 personal hearing at the RO, the veteran 
testified that his service-connected anxiety disorder had 
worsened, with panic attacks that caused chest pain as often 
as twice a day, lasted approximately fifteen minutes and for 
which he took Nitroglycerin.  He experienced social avoidance 
and sleep difficulty for which he took the prescribed 
medication and was given Prilosec, a new medication that 
effectively relieved the panic attacks, but did not halt 
them.  He received treatment from VA and Dr. Shima, a private 
physician.  The veteran's wife (the appellant) testified that 
she was a neuropsychiatric supervisor-nurse in the Navy and 
he was a patient when they met.  She said he avoided crowds 
and that created problems for them.  According to the 
appellant, the veteran was more anxious and nervous in the 
last few years and demonstrated an occasional explosive 
streak.  The veteran testified that he experienced frequent 
left leg pain due to his service-connected varicose veins.  
His veins were fairly large and required that he wear support 
hose.

The veteran underwent VA internal medical examination in July 
1991 and reported shortness of breath, severe headaches, 
fluctuating blood pressure and weight, sleep difficulty, 
swollen and aching legs and feet and painful foot veins.  
According to the veteran's medical history in the examination 
report, he was granted service connection for anxiety and 
marked varicose veins in the left lower extremity and, 
thereafter, developed severe vascular disease, multiple 
myocardial infarctions, occlusion of the carotid arteries and 
coronary disease.  Regarding his anxiety disability, the 
veteran said he was often very tense and perhaps twice a day 
experienced chest pain for which prescribed tranquilizers 
were helpful.  The veteran believed this chest pain was due 
to anxiety and was distinct from the anginal pain he 
experienced from exertion.  He also had extensive varicose 
veins of the left lower extremity since service, very large 
veins and some stasis change in the left lower extremity.  
Surgery was not contemplated.  The varicose vein problem had 
been progressive and the veteran described episodes of 
bleeding under the skin and said he took anticoagulants.  
Findings on examination revealed no pulse below the femoral 
artery with very extensive varicose veins to the left lower 
extremity with stasis change, but no ulceration in that leg.  
The pertinent clinical impression was extensive varicose (and 
varicose veins) in the left lower extremity and, to a certain 
extent in the right leg, and anxiety tension state.     

A July 1991 VA psychiatric examination report reveals that 
the veteran, who was 70 years old, complained of flying off 
the handle easily and frequent edginess, but was unsure about 
the source of his edginess that worsened after a June 1991 
hospitalization for severe cardiovascular disease.  At that 
time he learned that his left carotid artery was nearly 
occluded and had experienced several heart attacks.  The 
veteran described being scared and had been told that he did 
not have a good chance of living long.  He faced the 
possibility of his death for the last eight years but tried 
not to dwell on it.  The veteran indicated that he was 
advised to avoid crowds, as they made him uptight and he 
tried to take that advice and said he also startled easily.  
He had not had treatment for anxiety, was married to his wife 
for forty-six years, studied floral culture and agriculture 
in college and was a florist.  His present activities 
included working in a greenhouse, maintaining his home and 
occasional fishing.  Findings on examination revealed that 
the veteran was a thin, chronically ill appearing man who was 
alert, well oriented and cooperative.  He did not appear 
particularly anxious and denied being depressed.  The 
examiner commented that it was evident that the veteran 
experienced some anxiety and fear regarding his physical 
condition and showed no evidences of a thought disorder or 
psychotic process.  The VA psychiatrist diagnosed anxiety 
disorder.

In a July 1991 written statement in support of the veteran's 
claim for an increased rating for his psychiatric disability, 
the appellant indicated that she was an experienced 
neuropsychiatric nurse who met the veteran in service.  She 
stated that the veteran disliked crowds and developed some 
social avoidance and asserted that his death due to cardiac 
problems was caused by service-connected anxiety.   

The veteran died in August 1991.  The August 1991 certificate 
of his death indicates that the veteran's death was due to 
natural causes due to or as a consequence of severe coronary 
artery disease due to or as a consequence of cardiac 
arrhythmia due to or as a consequence of aneurysm.

In a January 1992 statement, John M. Shima, M.D., opined that 
chronic anxiety and stress response could aggravate a 
cerebral and coronary ischemia and acutely elevate blood 
pressure that could have placed additional stress on the 
veteran's abdominal aortic aneurysm.  Dr. Shima felt that the 
veteran's chronic anxiety disorder probably contributed to 
his two heart attacks in 1976 and the terminal event in 
August 1991.  In the doctor's opinion, the veteran's chronic 
anxiety disorder was a direct aggravation of his 
arteriosclerotic vascular disease and contributed to his 
death.

A July 1992 rating decision granted the appellant's claim for 
service connection for the cause of the veteran's death.  The 
RO noted that the veteran died from coronary artery disease 
and it found that his service-connected anxiety reaction 
contributed to the cause of his death

At the June 1997 Board hearing and her May 1992 personal 
hearing at the RO, the appellant, a registered nurse with a 
degree in psychiatry, testified that she met and married the 
veteran in 1945 and that his anxiety had worsened since that 
time.  The veteran had difficulty socializing, hated crowds 
and avoided restaurants and stores.  In the year before his 
death, his anxiety disorder worsened drastically, he was 
aggressive and experienced service-related sleep difficulty, 
nightmares and constant worry regarding forgiveness for 
having killed people during World War II.  The appellant said 
the veteran experienced episodes of rage that were sometimes 
violent and occurred several times a month.  His failing 
health escalated his anxieties, particularly when his 
pacemaker was implanted in 1990.  According to the appellant, 
the veteran was frightened when he learned that he had an 
aneurysm in June 1991 and died within two months.  At the 
time of his death, the appellant said the veteran took 
Prozac.  The veteran's daughter testified that she observed a 
marked increased in his anxiety level and indicated that he 
was restless and often got up several times a night.  The 
appellant said the veteran's varicosities had become so 
severe, he had difficulty walking and fell, had leg pain and 
wore elastic socks constantly, even to bed.  She said he was 
upset that he could not walk more than two feet without 
falling and needed help to ambulate.  He hyperventilated when 
he was upset.  According to the appellant, the varicosities 
were knotted and twisted and reached from his feet to his 
groin.  His left leg varicose veins were always swollen and, 
she said, just prior to his hospital admission she believed 
he had a thrombophlebitis that she treated with hot packs to 
reduce the swelling.  The veteran kept his leg elevated, 
slept with pillows under his legs and wore elastic socks in 
the last five years.  He took Coumadin for his various veins.

In support of her claims, the appellant submitted extracts 
from The Electronic Encyclopedia, Grollier Electronic 
Publishing (1990), regarding vascular disorders.     

II. Analysis

Under the provisions of 38 U.S.C.A. § 5121, as relevant here, 
a veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The U.S. Court of Appeals for the Federal Circuit, in Jones 
v. West, 136 F.3d 1296 (1998), held that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits, or else be entitled to them under an 
existing rating or decision.  The decision of the Federal 
Circuit in Jones is applicable to the instant claim.  Brewer 
v. West, 11 Vet. App. 228, 231-234 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of the appellant's appeal, VA issued 
revised regulations amending the section of the Rating 
Schedule dealing with mental disorders.  See 38 C.F.R. 
§ 4.130, effective November 6, 1996.  The schedular criteria 
for evaluation of the cardiovascular system, 38 C.F.R. 
§ 4.104, were revised, effective January 12, 1998.  

The RO evaluated the veteran's claims and, hence appellant's 
accrued benefits claims, under the old regulations in making 
its rating decisions in 1991 and 1992.  The U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) has held that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
pursuant to Rhodan v. West, 12 Vet. App. 55 (1998), the old 
rating criteria is for application previous to the effective 
date of the change.  

More importantly, as noted above, pursuant to 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000, the appellant's claims for 
increased ratings, for accrued purposes, require that the 
veteran must have been entitled to monetary benefits under 
existing ratings or decisions at the time of his death. 

A.  Increased Rating for Anxiety Neurosis

As an accrued benefits claim, the evidence of record at the 
veteran's death in August 1991 would have to support a 
finding that his service-connected anxiety had increased in 
severity and persistence to the extent that there was 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people or 
considerable industrial impairment.

The veteran's service-connected anxiety neurosis was 
evaluated as 30 percent disabling under 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996), effective prior to November 6, 
1999.  This rating was effective since 1950 and was 
protected.  See 38 C.F.R. § 3.951(b) (1999).

Under the criteria set forth under Diagnostic Code 9400, 
prior to November 6, 1996 and at the time of the veteran's 
August 1991 death, a 30 percent disability evaluation was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficient and reliability levels as 
to produce definite industrial impairment.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative' in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as a "distinct, unambiguous, and moderately large 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991). 

A 50 percent disability rating was assigned when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired. 38 C.F.R. §  4.132, 
Diagnostic Code 9400.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.

A 70 percent evaluation for anxiety neurosis was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id.  A 100 percent 
evaluation was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  Id.

The veteran's service-connected anxiety neurosis had proved 
to be relatively stable at 30 percent disabling over the 
course of many years.  Clearly, his nonservice-connected 
arteriosclerotic vascular disease provided much cause for 
anxiety and worsening of psychiatric symptomatology.  
Nevertheless, the field of psychiatry is not an exact science 
and dissociating nonservice-connected from service-connected 
psychiatric symptoms cannot be done with any degree of 
precision.  Dr. Shima opined that the veteran's chronic 
anxiety disorder probably contributed to his 1976 heart 
attacks and the terminal event in August 1991.  The Board 
cannot reasonably dissociate service-related and non service-
related worsening of symptoms of anxiety in the time 
preceding his death in August 1991.  Accordingly, it is the 
judgment of the Board that the veteran's service-connected 
anxiety neurosis underwent appreciable worsening prior to his 
death sufficient to find that it was beyond definite 
impairment and was productive of considerable social and 
industrial impairment.  Severe industrial impairment was not 
shown.  A 50 percent evaluation for anxiety neurosis is 
warranted prior to the veteran's death.  38 U.S.C.A. §§ 1155, 
5107, 5121; 38 C.F.R. §§ 3.1000, 4.132, Diagnostic Code 9400.

B. Increased Rating for Left Leg Varicose Veins 

The veteran's varicose veins, right leg were rated as 20 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997), effective prior to January 12, 1998.  That 
rating was in effect since 1950 and was protected.  See 38 
C.F.R. § 3.951(b).  

A 20 percent rating for unilateral varicose veins was 
assigned when the veteran displayed moderately severe 
symptoms involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from 1 to 2 centimeters (cm.) in diameter, with symptoms 
of pain or cramping on exertion but no involvement of the 
deep circulation.  38 C.F.R. § § 4.104, Diagnostic Code 7120.  
A 40 percent rating for unilateral varicose veins was 
assigned when the veteran displayed severe symptoms involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 cm. in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, but no involvement of the deep circulation.  Id.  
A 50 percent rating, the maximum unilateral varicose vein 
rating, was assigned when the veteran displays pronounced 
symptoms of a severe condition with secondary involvement of 
the deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation.  Id.  The 
Note following this diagnostic code indicated that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms were to be rated as 
moderately severe.

Under 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997), a 30 
percent rating was assigned for persistent swelling of leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis. 

After a thorough review of the probative evidence, the Board 
finds that an evaluation in excess of 20 percent for varicose 
veins of the left leg, for accrued purposes, is not 
warranted.  In this regard, the Board notes the veteran's 
complaints of pain, swelling, and cramping in his left leg.  
In addition, the Board acknowledges that clinical findings in 
January 1989 revealed mild changes in the skin of the lower 
extremities consistent with hemostasis changes and, in July 
1991, a VA examiner diagnosed extensive varicose veins of the 
left leg.  However, the recent clinical findings did not 
indicate ulcerations, skin changes, lesions, involvement of 
the left long saphenous vein, marked distortion, or 
sacculation.  Moreover, when VA hospitalized the veteran in 
July 1990, although he underwent carotid Doppler studies, 
findings were not referable to his left leg varicose veins.  
While Dr. Hoffman, in January 1990, said the veteran was 100 
percent disabled, he attributed such disability to upper 
thoracic spine and respiratory problems, and his statement 
does not indicate whether and how the criteria for a higher 
evaluation for varicose veins was met.

Additionally, most of the medical evidence revealed that the 
veteran was treated primarily for complications relating to 
cardiovascular disease and carotid artery stenosis, as well 
as for other conditions that were not service-connected and 
the symptoms pertaining to which may not be considered in 
evaluating the service-connected disability.  See 38 C.F.R. § 
4.7.  Simply, the medical evidence of record does not 
disclose the presence of severe left leg veins at the time of 
the veteran's death.  Moreover, the record fails to reflect a 
disability picture that more nearly approximates the criteria 
required for a 40 percent disability rating. 

Therefore, as the veteran's varicose veins of the left leg 
were shown to be productive of no more than moderately severe 
impairment, the Board finds that a 20 percent evaluation 
adequately reflects the level of disability associated with 
such condition at the time of the veteran's death in August 
1991.

The Board views the veteran's and appellant's allegations 
regarding his left leg varicose veins to be credible and 
probative, and has given appropriate consideration to the 
claimed impact of his left leg varicose veins upon his life.  
Without objective medical evidence of a more severe 
disability, however, a disability rating in excess of 20 
percent cannot be granted, for accrued purposes, for his 
service-connected left leg varicose veins.  The preponderance 
of the evidence is against a disability evaluation greater 
than 20 percent for left leg varicose veins, for accrued 
purposes. 38 U.S.C.A. §§ 1155, 5107, 5121; 38 C.F.R. §§  
3.1000, 4.104, Diagnostic Code 7121.

In the present case, there is no showing that the veteran's 
varicose veins of the left leg have caused marked 
interference with employment (beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization. In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell Brown, 9 Vet. App.337, 338-
339 (1996).

In making this determination, the Board considered the 
applicability of the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 57-8 (1990).


ORDER

An increased rating, to 50 percent for anxiety reaction, for 
accrued purposes, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased rating for left leg varicose veins, for accrued 
purposes, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

